Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore an embodiment including optical fibers which are distinct from the light focusing lens and the light collimating lens, as implied in claim 24, must be shown or the features canceled from the claims.  No new matter may be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
	The specification is objected to because line 5 of [0080] refers to "24B" instead of "34B".

Claim Objections
	Claim 22 is objected to because it is missing "lens" after "focusing" in line 4.
	Claim 24 is objected to because it recites "and the a light".  It appears that the instance of "the" at the end of line 4 should be deleted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 10 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  In particular there appears to be no description of any embodiment in which the light focusing path and the light collimating path have a length of only about 500 microns (0.5 mm).  The examples discussed in relation to figs. 8 and 9 at [0097] refer to a total length L0 of 5.35 mm which is more than 10 times higher than what claim 10 recites.  The reference to 500 microns at [0092] appears to be describing a sub-portion of the length Pf of the focusing lens, rather than the total length L0 of the focusing portion.

Allowable Subject Matter
	Claims 1-9, 11-21, 23, and 25-26 are allowed.  Claims 22 and 24 would be allowable if they are amended to overcome the objections above.  The patents cited on the attached 892 form disclose subsets of the recited parts, but they do not disclose or suggest the entirety of the apparatuses defined by claims 1 or 21 or the method defined by claim 12.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Stahl/Primary Examiner, Art Unit 2874